Exhibit 10.3

INVESTMENT ADVISOR AGREEMENT

This INVESTMENT ADVISOR AGREEMENT (the “Agreement”) is effective as of
January 19, 2010 by and between STATE STREET BANK AND TRUST COMPANY OF NEW
HAMPSHIRE, a trust company organized under the laws of the State of New
Hampshire (“State Street”), and LSV ASSET MANAGEMENT (the “Advisor”).

WHEREAS the American Bar Association Members Retirement Trust and the American
Bar Association Members Pooled Trust for Retirement Plans (collectively referred
to as the “Trusts”), for which State Street Bank and Trust Company (“State
Street Bank”) acts as trustee, are maintained pursuant to agreements between the
American Bar Association Retirement Funds, formerly known as the American Bar
Retirement Association (the “ABA RF”), and State Street Bank for the purpose of
funding the American Bar Association Members Retirement Plan, the American Bar
Association Members Defined Benefit Pension Plan (together, the “ABA Members
Plans”) and other employee benefit plans, as adopted by eligible individuals,
organizations, partnerships, corporations or associations (each such individual
employee benefit plan being referred to as a “Plan” and collectively as the
“Plans”), which Plans must meet the requirements for qualification under
Section 401 of the Internal Revenue Code of 1986, as amended and in effect from
time to time (the “Code”);

WHEREAS, certain assets of the Trusts are deposited in a collective investment
fund, known as the INTERNATIONAL ALL CAP EQUITY FUND (the “Fund”), established
under the American Bar Association Members/State Street Collective Trust (the
“ABA Members Collective Trust”) established by State Street, as trustee (the
“Trustee”), pursuant to the Declaration of Trust dated December 5, 1991, as
amended and in effect from time to time (the “Declaration of Trust”);

WHEREAS, the Fund is established under a group trust maintained by the Trustee
and is exempt from tax pursuant to Revenue Ruling 81-100;

WHEREAS, the Trustee desires to retain the Advisor to act as its investment
advisor to assist the Trustee in managing such assets of the Fund as the Trustee
may designate from time to time in writing to the Advisor (the “Subaccount”) by
making recommendations to the Trustee with respect to the investment and
reinvestment of the assets in the Subaccount; and

WHEREAS the parties desire to set forth, among other things, the duties, terms
and conditions under which the Advisor will carry out such advisory functions
and the Trustee will perform certain of its functions with respect to managing
and administering the Subaccount and the Fund;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Agreement, it is agreed as follows:

1. Appointment of the Advisor. The Advisor is hereby appointed and employed as
investment advisor to the Trustee to assist the Trustee in its management of
such assets of the Fund as are held in the Subaccount from time to time. The
Advisor shall provide investment advice and recommendations and shall render
certain other related services to or on behalf of the Trustee, all in accordance
with the terms and conditions of this Agreement.

2. Acceptance by the Advisor. The Advisor hereby accepts such appointment and
employment and acknowledges that, (a) with respect to the assets in the
Subaccount, it is a fiduciary, as defined in the Employee Retirement Income
Security Act of 1974, as amended and in effect from time to time (“ERISA”), with
respect to the Trusts and the Plans and (b) neither the Advisor nor any
affiliate of the Advisor is a trustee or administrator of, or an employer of
anyone covered by, any Plan. The Advisor represents that it is registered, or
exempt from registration, under the Investment Advisers Act of 1940, as amended
(the “Advisers Act”), and that it is in the business of acting as a fiduciary
with respect to assets of various retirement plans and trusts. The Advisor
agrees and covenants that it will notify the Trustee within ten (10) business
days of (v) any change of its status under the Advisers Act, (w) the receipt of
formal notice of the commencement of any proceeding by any governmental agency
to take any action which would change its status under the Advisers Act,
(x) notice by any governmental agency of the intent to place material
limitations on the activities of the Advisor, (y) notice by any governmental
agency that it intends to begin an investigation of the Advisor that is outside
of the scope of routine investigations that such agency conducts from time to
time of businesses engaged in the same or similar activities as the Advisor, or
(z) notice by any governmental agency that it has identified an area of
non-compliance or other concern in the course of any investigation of the
Advisor. Throughout this Agreement, the term “business day” shall mean any day
in which the New York Stock Exchange is open for trading.

3. Definition of Subaccount. The Subaccount for which the Advisor has been
appointed to render investment advice and certain other services is designated
as Subaccount A and consists of the assets set forth in Appendix A. The Trustee
may change the composition of or the amount of assets included within the
Subaccount, by amending Appendix A, after written notice to the Advisor and the
ABA RF.

4. The Advisor’s Services.

(a) Investment Process. The Advisor shall make recommendations to the Trustee as
to how the Trustee should invest and reinvest the assets of the Subaccount and,
in that connection, may recommend that the Trustee purchase, sell or otherwise
invest the assets of the Subaccount on the terms and conditions recommended by
the Advisor in a manner consistent with the provisions of this Agreement. The
manner and procedures for effecting any such purchases, sales or investments are
set forth in Subsection 4(c) below. From time to time at the request of the
Trustee, the Advisor shall consult with the Trustee on a timely basis with
respect to

 

2



--------------------------------------------------------------------------------

any recommendation made by the Advisor or otherwise with respect to the
investment of the assets of the Subaccount.

(b) Compliance With Policies and Other Requirements. In providing its investment
advice and other related services, the Advisor shall act in accordance with the
investment objectives and policies for the Fund as set forth in the Fund
Declaration pursuant to which the Fund is established and maintained, as the
same may be amended from time to time by the Trustee (the “Fund Declaration”), a
copy of which is attached hereto as Appendix B, and in accordance with any
additional investment objectives and policies and any investment limitations
that are set forth in the prospectus of the ABA Members Collective Trust as in
effect from time to time. The Trustee shall provide reasonable notice to the
Advisor of any changes to such investment objectives and policies. In providing
its investment advice and other related services under this Agreement, the
Advisor shall comply with all of the Trustee’s reasonable operating requirements
as the same may be communicated in writing by the Trustee to the Advisor from
time to time. The Advisor shall comply with any changes to such operating
requirements that the Trustee may make from time to time within a period of time
reasonably specified by the Trustee (or if none is specified, within a
reasonable time period) after notice of such changes is communicated in writing
by the Trustee to the Advisor.

(c) Recommendation Procedures. The Advisor shall place orders or otherwise give
instructions with respect to the investment of the assets in the Subaccount only
after prior notification to and approval by the Trustee in accordance with the
provisions of this Subsection 4(c). Except in accordance with the following
provisions, the Advisor shall have no authority to place orders for the
execution of transactions involving assets of the Subaccount or to give
instructions to the Trustee with respect thereto:

(i) Broker List. On or prior to the first business day of each month, the
Trustee shall consider brokers recommended by the Advisor and shall approve, to
the extent deemed appropriate by the Trustee, a list of not more than one
hundred (100) brokers through whom transactions with respect to the assets in
the Subaccount may be effected during the following month (the “Broker List”).
From time to time by means of Valid Notice (as defined below), the Advisor may
request an amendment (the “Advisor’s Amendment”) to the Broker List. The Trustee
shall exercise reasonable efforts to notify the Advisor whether or not the
Trustee authorizes the Advisor’s Amendment to the Broker List by means of Valid
Notice within one (1) complete business day (i.e., not later than the same time
of day on the next business day) following its receipt of the Advisor’s
Amendment and if the Trustee does not so notify the Advisor, then the Advisor’s
Amendment shall be deemed to be approved at the conclusion of such one business
day period. The Trustee may effect an amendment to the Broker List at any time
upon Valid Notice to the Advisor.

(ii) Real-Time Recommendations. From time to time by means of Valid Notice (as
defined below), the Advisor may make

 

3



--------------------------------------------------------------------------------

recommendations as to proposed transactions with respect to the assets of the
Subaccount (the “Advisor’s Recommendation”). The Advisor’s Recommendation shall
(A) be directed to the employee or employees of the Trustee designated for such
purpose by the Trustee from time to time by Valid Notice and (B) describe the
transaction being recommended by the Advisor in such detail and specificity as
the Trustee may reasonably require. For this purpose, if the transaction is to
be effected at the market price on the applicable exchange or trading system, a
statement to such effect shall be sufficient to describe the proposed sale or
purchase price. The Trustee shall exercise reasonable efforts to notify the
Advisor by means of Valid Notice whether or not the Trustee authorizes the
transaction recommended in the Advisor’s Recommendation (the “Trustee’s
Response”). The Trustee shall exercise reasonable efforts to deliver the
Trustee’s Response within one (1) hour following its receipt of the Advisor’s
Recommendation and if the Trustee does not deliver the Trustee’s Response to the
Advisor within such one-hour period, then the transaction or transactions
recommended in the Advisor’s Recommendation shall be deemed to be approved;
provided, however, that if the Advisor’s Recommendation is received by the
Trustee after 5:00 p.m. Eastern time on any business day, then the one-hour
period described in this Subsection 4(c)(ii) shall be extended so that it
expires at 9:00 a.m. Eastern time on the next succeeding business day. Unless
the Trustee otherwise instructs the Advisor in writing to the contrary, the
Advisor may trade up to 25% of any existing position in the Subaccount on any
trading day without otherwise complying with these requirements.

(iii) Authorized Transactions. A transaction shall become an “Authorized
Transaction” when it is (A) approved pursuant to the Trustee’s Response or
(B) deemed approved pursuant to Section 4(c)(ii). The designation of a
transaction as an Authorized Transaction hereunder shall be binding against the
Trustee and the Authorized Transaction shall remain validly approved and
authorized until the earlier of (AA) the time that it is expressly countermanded
by Valid Notice from the Trustee to the Advisor or (BB) at the end of the
twentieth (20th) business day following its designation as an Authorized
Transaction.

(iv) Investment Authority. With respect to any Authorized Transaction, the
Advisor may, but is not obligated to, take any and all action necessary or
desirable to effect such Authorized Transaction, including but not limited to
(A) placing an order with a broker named in the Broker List for the execution of
the Authorized Transaction and (B) issuing to the Trustee such instructions as
may be appropriate in connection with the settlement of such Authorized
Transaction.

(v) Valid Notice. “Valid Notice” shall mean (A) written notice or communication,
which may be made by facsimile or by electronic transmission in a format and
method reasonably acceptable to the Trustee, or (B) oral notice or communication
that is recorded by the Trustee or the Advisor and is available for subsequent
verification.

 

4



--------------------------------------------------------------------------------

(d) Custody of Assets and Confirmation of Transactions. To the extent required
by any applicable law, regulation or order of a court or governmental body
(“Applicable Law”), the Advisor shall direct that all securities purchased and
the proceeds from the sale of securities for the Subaccount be delivered to the
Trustee, unless otherwise directed by the Trustee. The Advisor shall direct any
broker effecting a transaction with respect to the assets of the Subaccount to
send the Trustee a duplicate copy of any confirmation of any such transaction,
except that the Advisor may make other arrangements (which are reasonably
satisfactory to the Trustee) for the Trustee to receive such duplicate
confirmations or comparable information acceptable to the Trustee.

(e) Communications Regarding Investment Securities. On or before the effective
date of this Agreement, the Advisor has provided a copy of its proxy voting
policy to the Trustee, which the Trustee has reviewed and approved subject to
any revisions that the Trustee deemed appropriate that were agreed upon by the
Advisor and the Trustee. The Advisor shall promptly provide the Trustee with an
updated copy of the Advisor’s proxy voting policy to the extent such proxy
voting policy is amended from time to time in any material respect, and the
Trustee shall review and approve such revised proxy voting policy subject to any
revisions that the Trustee deems appropriate.

The Trustee shall send, or cause to be sent, on a timely basis, copies of all
communications (including but not limited to proxy statements, tender offers and
class action communications) from or relating to companies, the securities of
which are held in the Subaccount, to the Advisor. The Advisor shall be
responsible for causing such securities or other instruments to be voted, except
that the Trustee may instruct the Advisor to vote proxies with respect to any
matter or proposal including, without limitation, mergers or similar
transactions, and the Advisor shall cause the proxies to be voted accordingly,
provided that the Trustee has communicated such instructions to the Advisor
sufficiently in advance for the Advisor to implement such instructions. The
Advisor may engage a proxy voting agent to vote proxies on the Advisor’s behalf
with respect to the investment securities held from time to time in the
Subaccount in accordance with its proxy voting policy.

No less frequently than quarterly, the Advisor shall send the Trustee a
historical report detailing the manner in which the proxies relating to the
Subaccount’s securities were voted during the time period covered by such
report.

Unless otherwise agreed upon by the Trustee and the Advisor from time to time,
the Trustee shall be responsible for taking any and all action to be taken in
respect of the securities held in the Subaccount in connection with class
actions. With respect to corporate action including, without limitation, tender
offers and exchange offers, the Advisor shall be responsible for making a
recommendation to the Trustee, in such detail and specificity as the Trustee may
reasonably require, as to the appropriate response to such corporate actions
(the “Suggested Response”). Such Suggested Response shall be made by the Advisor
by Valid Notice, at least one (1) complete business day (i.e., not later than
the same time of day or the next business day) prior to the deadline for such
response. Such Suggested Response shall be directed to the employee or employees
of the Trustee designated for such purpose by the Trustee from time to time by
Valid

 

5



--------------------------------------------------------------------------------

Notice. If the Trustee decides not to follow the Suggested Response, it shall so
notify the Advisor by Valid Notice (the “Trustee’s Rejection”) not later than
one (1) hour following its receipt of the Suggested Response or two (2) hours
before the response deadline. Failure by the Trustee to give the Trustee’s
Rejection to the Advisor within such period shall constitute the Trustee’s
approval of the Suggested Response, and shall constitute authorization to the
Advisor to (i) take such action as is appropriate to effect the Suggested
Response and (ii) issue to the Trustee such instructions as may be appropriate
in connection with effecting the Suggested Response.

(f) Advisor’s Duty of Care. The Advisor shall discharge its duties with respect
to the Subaccount solely in the interests of the participants in the Plans and
their beneficiaries with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims. The Advisor shall only be responsible for the
investment and reinvestment of those assets of the Fund designated by the
Trustee as subject to the Advisor’s management and has no knowledge of the
assets, liabilities, or any other information concerning the Plans other than
the assets of the Subaccount. The Advisor shall not be responsible for the
operation or administration of the Trusts or the Plans. The Advisor shall have
no investment advisory responsibilities other than those expressly provided in
this Agreement. The Advisor shall discharge its duties in accordance with the
requirements of ERISA, other Applicable Law and this Agreement. The Trustee
acknowledges that Advisor provides investment advice and recommendations solely
based on the output of its quantitative models and does not make any
determination independent of its quantitative models as to the advisability of
investing in a particular company. The foregoing shall not be construed to limit
the Advisor’s duty of care hereunder.

(g) Fidelity Bond and Insurance. The Advisor shall maintain for the period of
the Agreement a fidelity bond meeting the requirements of Section 412 of ERISA
(unless the Trustee acknowledges that the Advisor is exempt from such
requirements) and including its officers, directors and employees to the extent
so required. The Advisor will provide to the ABA RF and the Trustee within
twenty (20) business days of the effective date of this Agreement a certificate
evidencing all insurance policies (including fiduciary, errors and omissions,
and fidelity bonds) that could cover or relate to the Subaccount or the Fund,
and, upon request by the Trustee or the ABA RF, a certificate of coverage with
respect to any such policies. The Advisor will notify the ABA RF and the Trustee
of any material changes in such policies, which change affects the coverage of
the Advisor, within twenty (20) business days after the earlier of when such
changes are made or are effective.

(h) Brokerage Practices. In placing orders for the purchase and sale of assets
of the Subaccount in accordance with Subsection 4(c), the Advisor shall act in
accordance with the procedures with regard to brokerage practices for the
Subaccount, as described in Appendix C. The Advisor shall make its
recommendations of brokers or dealers in accordance with its best judgment and
in a manner consistent with ERISA and other Applicable Law. The Advisor shall
recommend those brokers or dealers for inclusion on the Broker List using its
best judgment to choose the broker or dealer most

 

6



--------------------------------------------------------------------------------

capable of providing the brokerage services necessary to obtain the “best
available price and most favorable execution.” The Trustee recognizes that the
Advisor may, in accordance with Section 28(e) of the Securities Exchange Act of
1934, as amended, recommend a broker or dealer who will charge a commission for
effecting a securities transaction that will exceed the amount of commission
another broker or dealer would have charged for effecting such transaction,
where the Advisor has determined in good faith that the amount of such
commission was reasonable in relation to the value of the brokerage and research
services provided by such broker or dealer to, or for the benefit of, the
Subaccount, viewed in terms of either that particular transaction or such broker
or dealer’s overall responsibilities with respect to the Subaccount.

(i) Nondisclosure of Information. To the extent necessary for the execution of
this Agreement or to satisfy the requirements for disclosure to participants or
to meet the requirements of Sections 8 and 9, the Advisor shall keep in strict
confidence all information about the financial affairs of the Subaccount. The
Advisor may include information about the Subaccount in aggregate information
provided by the Advisor as long as the information is not set out separately or
in any other manner that would enable a third party to determine the financial
affairs of the Subaccount.

(j) Advisor’s Potential Conflicts of Interest. The Advisor (and any affiliate
thereof) may engage in any other business or act as advisor to or investment
manager for any other person, even though it (or any affiliate thereof) or such
other person has, or may have, investment policies similar to those followed by
the Advisor with regard to the Subaccount. Nothing in this Agreement shall
prevent the Advisor (or any affiliate thereof) from buying or selling, or from
recommending or directing such other person to buy or sell, at any time,
securities of the same kind or class recommended by the Advisor to be purchased
or sold for the Subaccount. The Advisor shall be free from any obligation to the
Subaccount to recommend any particular investment opportunity which comes to it.
However, if the Advisor effects the purchase or sale of the same securities for
the Subaccount and other accounts at the same time that orders are open for the
Subaccount and the other accounts, the pricing of or proceeds from such
securities shall be allocated among the other accounts and the Subaccount in a
just and equitable manner.

(k) Valuation. At the request of the Trustee from time to time, the Advisor
shall provide pricing and valuation information with respect to particular
securities it has recommended for the Subaccount if the Trustee has determined
that such pricing and valuation information is not otherwise reasonably
available to the Trustee through standard pricing services.

5. Representations by the Trustee. The Trustee represents and warrants that
(a) there are no restrictions or limitations on the Subaccount’s investments
imposed by Applicable Law other than (i) those set forth in the Declaration of
Trust, the Fund Declaration, this Agreement, and the prospectus of the ABA
Members Collective Trust, as in effect from time to time, as any of the same may
be amended from time to time and communicated to the Advisor, (ii) those
provided in ERISA and (iii) any other

 

7



--------------------------------------------------------------------------------

investment restriction or limitation imposed by law or regulation which in the
Trustee’s judgment is applicable to the Subaccount and which is communicated by
the Trustee to the Advisor; and (b) disclosure to Plan participants contained in
the Registration Statement describing the Subaccount is accurate and prepared in
accordance with the requirements of Form S-1 under the Securities Act of 1933,
as amended, except that the Trustee makes no representation or warranty with
respect to any disclosure relating to the Advisor or its services with respect
to the Subaccount which the Advisor has prepared, approved in writing or has not
disapproved within five (5) business days following confirmed transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure.

6. Liability of the Advisor; Indemnification.

(a) Limitation of Liability of the Advisor. The Advisor shall not be liable for
any act or omission of any other person or entity exercising a fiduciary
responsibility, if such fiduciary responsibility has been allocated to such
other person or entity in accordance with this Agreement, the Declaration of
Trust, the Fund Declaration, the Plans or the Trusts, except to the extent that
(i) the Advisor has itself violated its fiduciary responsibility under
Applicable Law (including ERISA) or its obligations under this Agreement, or
(ii) Applicable Law (including ERISA) may expressly provide otherwise.

(b) Indemnification.

(i) Indemnification of Advisor. To the extent permitted by Applicable Law, the
Trustee agrees to indemnify and hold harmless the Advisor for losses, damages or
expenses resulting from (A) actions taken by the Advisor in reliance on
information provided by the Trustee to the Advisor in accordance with this
Agreement, including but not limited to the Trustee’s operating requirements and
cash availability information, (B) actions omitted to be taken by the Advisor
pursuant to instructions or directions provided by the Trustee and/or
(C) valuation of the assets held in the Subaccount, computation of unit values
for the Subaccount by the Trustee, or performance data and other financial
information provided by the Trustee to Subaccount participants except to the
extent that (i) the Advisor has incorrectly reported or failed to report
securities transactions in the Subaccount to the Trustee as provided in this
Agreement and (ii) any error in such valuation or computation is due to prices
or other information provided by the Advisor.

(ii) Indemnification of the Trustee. To the extent permitted by Applicable Law,
the Advisor agrees to indemnify and hold harmless the Trustee for any losses,
damages or expenses resulting from (A) any recommendation of the Advisor or
based on information provided by the Advisor, (B) the Advisor’s failure to
provide correct and timely information or to make recommendations on a timely
basis as provided in the Agreement, and (C) any disclosure relating to the
Advisor or the services provided by the Advisor with respect to the Subaccount
which the Advisor has prepared, approved in writing or

 

8



--------------------------------------------------------------------------------

has not disapproved within five (5) business days following transmission by
facsimile, acceptable electronic transmission or overnight mail to a person
designated by the Advisor to review such disclosure; provided, however, that the
Advisor shall not be required to indemnify and hold harmless the Trustee to the
extent that such losses, damages or expenses result from an act or omission of
the Advisor with respect to which the Advisor not only has used such care,
skill, prudence and diligence as a reasonably prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of like character and with like aims, but also has otherwise acted in
accordance with this Agreement.

(iii) Advisor and Trustee Indemnification Procedures. If the party seeking
indemnification is either the Advisor or the Trustee, such party shall promptly
notify the indemnifying party of any claim, action, suit or proceeding, or
threat thereof, which may result in a claim for indemnification. Upon such
notification, the indemnifying party may, at its option, undertake the conduct
and cost of defending any such claim, action, suit or proceeding and in such
case shall have full control of such defense, including but not limited to
selection of counsel (provided that such counsel must be reasonably acceptable
to the party being indemnified) and entry into settlement agreements (provided
that any such settlement agreement shall require the consent of the party being
indemnified, which consent shall not be unreasonably delayed or withheld). The
Trustee or the Advisor, as the indemnifying party, shall not be liable for any
legal or other expenses incurred in connection with any such defense that were
not specifically authorized by it; provided, however, if such indemnifying party
fails to undertake and prosecute vigorously the defense of any such claim,
action, suit or proceeding, it shall be liable for reasonable legal and other
expenses incurred by the party being indemnified.

(c) Indemnification of the ABA RF.

(i) To the extent permitted by Applicable Law, the Advisor agrees to defend,
indemnify and hold harmless the ABA RF, its then present and former officers,
directors and advisory directors, the ABA and its then present and former
officers and Board of Governors (the “Indemnified Persons”) against any and all
expenses (including attorney’s fees, judgments, fines and penalties, including
any civil penalties assessed under Section 502(l) of ERISA) and amounts paid in
settlement actually or reasonably incurred in connection with any threatened,
pending or current action, suit, proceeding or claim, whether civil, criminal,
administrative or otherwise, and the amount of any adverse judgment entered
against any of them and any reasonable expenses attendant thereto by reason of
any of the Advisor’s acts or omissions in connection with this Agreement. For
the above defense, indemnity and hold harmless provision to apply (i) the
Indemnified Persons (or the ABA RF) shall inform the Advisor promptly of any
claims threatened or made against any Indemnified Person, (ii) the Indemnified
Persons shall cooperate fully with the Advisor in responding to such threatened
or actual claims and (iii) any settlement agreement entered into

 

9



--------------------------------------------------------------------------------

by the Indemnified Persons shall require the written approval of the Advisor,
which approval shall not be unreasonably withheld or delayed, and any settlement
agreement entered into by the Advisor shall require written approval, within the
time frame established by the Advisor, of the Indemnified Persons, which
approval shall not be unreasonably withheld.

(ii) Right to Counsel. The Indemnified Persons shall have the right to employ
counsel in their, its, his or her sole discretion. Such Indemnified Persons
shall be responsible for the expenses of such separate counsel except as
provided in Subsection 6(c)(iii). The Advisor agrees to cooperate fully with the
Indemnified Persons and their separate counsel in responding to such threatened
or actual claims.

(iii) Separate Counsel. The Advisor agrees to cooperate fully with the
Indemnified Persons in responding to such threatened or actual claims. The
Indemnified Persons shall have the right to reasonable expenses of separate
counsel paid by the Advisor, provided that the Advisor shall not be liable for
any legal or other expenses incurred in connection with any such threatened
claim or defense that were not specially authorized by the Advisor in writing
and provided that the Advisor shall have received a written opinion reasonably
acceptable in form and substance to the Advisor of counsel reasonably acceptable
to the Advisor (and which counsel shall not represent or otherwise be affiliated
with any of the Indemnified Persons) that there exists a material conflict of
interest between one or more of the Indemnified Persons and the Advisor in the
conduct of the response to a threatened claim or in the conduct of the defense
of an actual claim, in which event the Advisor shall be liable for the
reasonable legal expenses of each counsel whose appointment is necessary to
resolve such conflict; provided, however, the Advisor shall not be responsible
for more than one (1) counsel for all Indemnified Persons and selection of such
counsel shall be reasonably acceptable to the Advisor.

(iv) Payment of Expenses. Expenses (including counsel fees) specifically
authorized by the Advisor and actually and reasonably incurred by the
Indemnified Persons in defending against or responding to such threatened or
actual claims as provided in (i) and (iii) of this Subsection shall be paid as
they are incurred. If an Indemnified Person is reasonably required to bring any
action to enforce rights or collect monies due under Subsection 6(c) and is
successful in such action, the Advisor shall reimburse such Indemnified Person
or its subrogee for reasonable fees and expenses incurred in bringing and
pursuing such action.

(v) Supplemental Rights. Indemnification pursuant to Subsection 6(c) is intended
to be supplemental to any other rights to indemnification available to the
Indemnified Persons. Nothing herein shall be deemed to diminish or otherwise
restrict the Indemnified Persons’ rights to indemnification under law.

 

10



--------------------------------------------------------------------------------

(vi) Third Party Beneficiaries. The indemnifying party acknowledges that the
Indemnified Persons are intended to be third-party beneficiaries of Subsection
6(c).

7. Transactions Prohibited with Respect to the Advisor. The Advisor, its
officers, partners, directors and affiliates, and each of them, shall not, with
respect to the Subaccount, (a) as a principal, purchase assets from or sell
assets to the Fund, (b) receive any compensation or fees with respect to the
Fund, other than the fees provided for in Appendix D, (c) engage in or recommend
any transaction involving or affecting the Fund that such person knows or should
know is a prohibited transaction under ERISA unless such transaction is exempt
under the applicable provisions of ERISA or (d) direct delivery of securities or
payment to itself or direct any disposition of securities or cash from the
Subaccount except to the Trusts. Without limiting the foregoing, the Advisor,
its officers, partners, directors and affiliates, and each of them, shall not,
with respect to the Subaccount, effect any commodities or securities transaction
or foreign exchange transaction with the Trustee or any of its affiliates unless
the Advisor receives the prior written approval of the Trustee.

8. Reports and Meetings.

(a) Monthly Reports. At least monthly the Advisor shall render to the Trustee
and the ABA RF, or their designee, reports concerning its services under this
Agreement and the status of the Subaccount, based on the reporting procedures
set forth in Appendix E, which is hereby adopted and made a part of this
Agreement, including statements of investments in the Subaccount.

(b) Meetings. The Advisor will meet with the Trustee and the ABA RF and with
such other persons as the Trustee or the ABA RF may designate on reasonable
notice and at reasonable times and locations as agreed by the Advisor, to
discuss Subaccount performance, investment strategy and other matters relating
to the investment of the Subaccount.

(c) Reports Prior to Termination. On each day during the period ten
(10) business days prior to the effective date of the Advisor’s resignation or
its removal under this Agreement by the Trustee (the “Termination Date”), or on
each day of such shorter period after which the Advisor has received notice of
its removal, the Advisor shall render to the Trustee and the ABA RF, or their
designee, a report of the current status of the Subaccount based on the
procedures set forth in Appendix E, including a statement of investments in the
Subaccount and on the day immediately following the Termination Date, such
report shall be rendered in final form with respect to the status of the
Subaccount, including a statement of investments therein, as of the close of
business on the Termination Date.

(d) Additional Reports. The Advisor shall furnish to the Trustee and the ABA RF
such additional reports and information as may be reasonably requested by the
Trustee or the ABA RF.

 

11



--------------------------------------------------------------------------------

9. Accounting. The Advisor shall keep accurate and detailed records concerning
its services under this Agreement, including records of all transactions
effected and recommendations made during its performance of this Agreement, and
all such records shall be open to inspection at all reasonable times by the
Trustee and the ABA RF, or their designee, and by duly authorized
representatives of the Secretary of Labor and the Secretary of the Treasury
acting pursuant to their authority under ERISA and the Code, respectively, and
other appropriate regulatory authorities.

10. Advisor’s Compensation. The amount and manner of payment of fees payable by
the Trustee to the Advisor for the Advisor’s services under this Agreement are
set forth in Appendix D. The Advisor agrees that if it enters into a fee
schedule with any new non-eleemosynary, non-affiliated client whose portfolio
with the Advisor is advised or managed in a similar manner as that of the
Subaccount (i.e., using the Advisor’s Mid Cap Value strategy), under similar
investment policies, objectives and restrictions as the Subaccount, and is
similarly or smaller sized, for services which are substantially similar to the
services provided under this Agreement and such fee schedule contains fees that
are less than the fees set forth in Appendix D, it will promptly offer in
writing to the Trustee the same fee schedule to the Trustee, which shall have
the right to require the amendment to Appendix D to reflect that lower fee
schedule which will be effective as of the date of the offer.

11. Removal and Resignation.

(a) Removal of the Advisor. Upon written notice to the Advisor, the Advisor may
be removed by the Trustee. Any transaction for the Subaccount authorized by the
Trustee prior to the receipt by the Advisor of the notice shall be consummated,
and the Advisor shall not recommend any transaction for the Subaccount
subsequent to the receipt of the notice.

(b) Resignation of the Advisor. The Advisor may resign under this Agreement upon
sixty (60) days’ prior written notice to the Trustee. The Advisor shall
concurrently advise ABA RF in writing of such resignation and the effective date
thereof.

(c) Termination of Obligations. The respective obligations of the Advisor and
the Trustee under Section 6 of the Agreement shall survive any such removal or
resignation or other termination of this Agreement.

12. Termination, Amendment or Modification. The provisions of this Agreement may
not be terminated, changed, modified, altered or amended in any respect except
in a writing signed by the parties.

 

12



--------------------------------------------------------------------------------

13. Definitions. As used herein the following terms shall have the meanings
ascribed to them in the following sections of this Agreement:

 

Term Defined

  

Section

ABA Members Collective Trust    Introduction ABA Members Plans    Introduction
ABA RF    Introduction Advisers Act    2 Advisor    Introduction Advisor’s
Amendment    4(c)(i) Advisor’s Recommendation    4(c)(ii) Agreement   
Introduction Authorized Transaction    4(c)(iii) Broker List    4(c)(i) business
day    2 Code    Introduction Declaration of Trust    Introduction ERISA    2
Fund    Introduction Fund Declaration    4(b) Indemnified Persons    6(c)(i)
Plans    Introduction State Street    Introduction Subaccount    Introduction
Suggested Response    4(e) Termination Date    8(c) Trustee    Introduction
Trustee’s Response    4(c)(ii) Trustee’s Rejection    4(e) Trusts   
Introduction Valid Notice    4(c)(v)

14. Governing Law. This Agreement shall be construed and enforced according to
the laws of the State of New Hampshire and, to the extent of any federal
preemption, the laws of the United States of America.

15. Binding upon Successors. This Agreement shall be binding upon and
enforceable by the successors to the parties hereto.

16. Assignment. The Advisor may not assign this Agreement (including for this
purpose any assignment within the meaning of the Advisers Act), or any rights or
responsibilities hereby created, without the prior written consent of the
Trustee, which consent may be withheld by the Trustee in its sole discretion;
however, the parties may amend this Agreement from time to time in accordance
with Section 12.

 

13



--------------------------------------------------------------------------------

17. Notices. Written notices shall be deemed effective with respect to a party
upon delivery to such party at the address set forth below or to such other
address as may be provided in writing from time to time by such party:

 

To the Advisor:   LSV Asset Management   1 N. Wacker Drive, Suite 4000  
Chicago, IL 60606   Attention:   Chief Operating Officer   Telecopier:
312-220-9241 To the Trustee:   State Street Bank and Trust Company of New
Hampshire   20 Trafalgar Square, Suite 449   Nashua, New Hampshire 03063  
Facsimile: 603-882-8707   Attention: President With a copy to:   State Street
Bank and Trust Company   1200 Crown Colony Drive, CC1N   Crown Colony Office
Park   Quincy, Massachusetts 02169   Attention: Robert Fullam   Telecopier:
617-946-9452   E-mail: Robert_Fullam@SSgA.com   State Street Bank and Trust
Company   One Lincoln Street, SFC24   Boston, Massachusetts 02111   Attention:
Monet Ewing   Telecopier: 617-946-9434   E-mail: Monet_Ewing@SSgA.com

18. Oral Communications. Oral communications between the parties to this
Agreement shall be effective hereunder only to the extent specifically
authorized herein. By its execution of this Agreement, each of the parties
hereto acknowledges that the other party may record any such oral communications
and consents to any such recording. All oral communications shall be confirmed
in writing, except that if an oral communication is recorded such recording
shall be controlling and no written confirmation shall be required.

19. Authority. The parties to this Agreement represent, respectively, that they
have duly authorized the execution, delivery and performance of this Agreement
and that neither such execution and delivery nor the performance of their
obligations hereunder conflict with or violate any provision of law, rule or
regulation, or any instrument to which either is a party or to which any of
their respective properties are subject and that this Agreement is a valid and
binding obligation.

 

14



--------------------------------------------------------------------------------

20. Authorized Representatives of the Advisor. The Advisor from time to time
shall by written notice certify to the Trustee the name of the person or persons
authorized to act on behalf of the Advisor. Any person so certified shall be
deemed to be the authorized representative of the Advisor. The Advisor shall
give written notice to the Trustee when any person so certified ceases to have
the authority to act on behalf of the Advisor, but such revocation of authority
shall not be valid until the notice is received by the Trustee. The Advisor will
notify the Trustee in writing of any significant changes in the officers of the
Advisor and any changes in the personnel of the Advisor responsible for
providing investment advice with respect to the assets of the Subaccount within
twenty (20) business days after such change.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

 

STATE STREET BANK AND TRUST COMPANY OF NEW HAMPSHIRE

By  

/S/ MONET EWING

  Name: Monet Ewing   Title: Director

LSV ASSET MANAGEMENT

By  

/S/ TREMAINE ATKINSON

  Name: Tremaine Atkinson   Title: COO

 

16